Seevers, J.
— There was no finding of facts made by the court below. That the plaintiff at one time owned the property there is no doubt. The real controversy is whether one Bartleson was the agent of the plaintiff and had the power and authority to sell the property, and if so, whether the defendants purchased the property of him, as such agent, in the usual course of business. • To say the least, the evidence was conflicting. The *697finding cannot be said to be so against the evidence as to warrant the conclusion that it was the result of either passion or prejudice.
Areihmed.